Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1)	Applicant’s amendments to the claim, filed 02/26/2021, are accepted. Claims 1, 6, 8, and 10-11 are amended; claims 14-16 are previously withdrawn; and claims 12-13 are previously cancelled.
	Applicant’s amendments to the drawings, filed 02/26/2021, are accepted.
	Applicant’s amendments to the specification, filed 02/26/2021, are accepted.
Response to Arguments
2)	Applicant’s arguments, see pages 6-7, section titled “Response to Objections to the Drawings”, filed 02/26/2021, with respect to the drawings have been fully considered and are persuasive.  The objections of the drawings have been withdrawn. 
	Applicant’s arguments, see page 7, section titled “Response to Objections to the Abstract”, filed 02/26/2021, with respect to the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn.
	Applicant’s arguments, see page 7, section titled “Response to Objections to the Specification”, filed 02/26/2021, with respect to the specification have been fully considered and are persuasive.  The objections of the specification have been withdrawn.
	Applicant’s arguments, see page 7, section titled “Response to Claim Objections”, filed 02/26/2021, with respect to the claims have been fully considered and are persuasive.  The objections of the claims have been withdrawn.

Applicant’s arguments with respect to claims 1-7, 11, and 17-18 as being rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gocho (U.S. Patent No. 6280440); and claims 8-10 and 19 as being rejected under 35 U.S.C. 103 as being unpatentable over Gocho in view of Humayun et al. (U.S. PGPUB 20100174415), pages 8-11, sections titled “Response to Claim Rejections Under 35 USC § 102” and “Response to Claim Rejections Under 35 USC § 103”, respectively, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Interpretation
3)	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4)	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5)	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
6)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8)	Claims 1-3, 5, 7-9, 11, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ross (U.S. PGPUB 20130303978), hereinafter, Ross.
	Regarding claim 1, Ross teaches a device for both suctioning bodily fluids and supplying a fluid substance [Paragraph 0054] to a human or animal body at the same time [Paragraph 0054] (Examiner interprets the device’s ability to “balance” the volume of material being removed with aspiration through irrigation to be suctioning and supplying at the same time), said device comprising: a drive unit (Fig. 1; 14 and 40; Fig. 11; 122) having a drive (Fig. 11; 134, 135, 136, 137, 138) [Paragraphs 0074 and 0081], a pump head (Fig. 6; 111, 113, 114) which is drivable by the drive [Paragraphs 0070 and 0082] and a connecting part (Fig. 1; 100; balance salt solution (BSS) irrigation bottle [Paragraph 0066])) which is releasably connectable to the drive unit [Paragraph 0055] and has a tube guide (Fig. 6; 110) which is realized in such a manner for receiving a tube (Fig. 6; 107) that the tube, when the connecting part is connected as intended to the drive unit, forms, in combination with the pump head, a peristaltic pump [Paragraph 0062] by way of which the fluid substance is conveyable through the tube into the human or animal body [Paragraph 0066], wherein the pump head is incorporated in the connecting part (as shown in Fig. 6), and in that the drive unit comprises a coupling element (Fig. 11; 132 and 133) which is connected to the drive (as 
	Regarding claim 2, Ross teaches the device according to Claim 1, wherein the connecting part is an intermediate part (Fig. 2; 103) which is connectable to such a fluid-collecting container (Fig. 9a; 140) in order to produce a connection between the drive unit and the fluid-collecting container.
	Regarding claim 3, Ross teaches the device according to Claim 1, wherein the connecting part is an instillation container (BBS irrigation bottle [Paragraph 0066]) which serves for providing the fluid substance [Paragraphs 0066-0067 and 0092].
	Regarding claim 5, Ross teaches the device according to Claim 1, wherein the connecting part is a disposable part which is designed for one-off use [Paragraph 0055].
	Regarding claim 7, Ross teaches the device according to Claim 1, wherein the pump head is coupled to the drive via at least one freewheel (“gears” of [Paragraph 0099]) when the connecting part is connected as intended to the drive unit (Examiner interprets the pump head to be “coupled” to the drive via at least one freewheel when the connecting part is connected as intended to the drive unit due to “coupled” being a broad term, and everything within the connecting part and the drive unit are “coupled” via intervening structures when the two are connected as intended).
Regarding claim 8, Ross teaches the device according to Claim 1, wherein the drive unit additionally comprises a vacuum pump, which serves for suctioning the bodily fluids [Paragraph 0055].
	Regarding claim 9, Ross teaches the device according to Claim 8, wherein the drive unit comprises a housing (as shown in Fig. 11a) in which both the drive and the 
	Regarding claim 11, Ross teaches a device for suctioning bodily fluids and for supplying a fluid substance to a human or animal body [Paragraph 0054], comprising: a drive unit (Fig. 1; 14 and 40; Fig. 11; 122) having a drive (Fig. 11; 134, 135, 136, 137, 138) [Paragraphs 0074 and 0081], a pump head (Fig. 6; 111, 113, 114) which is drivable by the drive [Paragraphs 0070 and 0082] and a connecting part (Fig. 1; 100; balance salt solution (BSS) irrigation bottle [Paragraph 0066]) which is releasably connectable to the drive unit [Paragraph 0055] having a tube guide (Fig. 6; 110) which is realized in such a manner for receiving a tube (Fig. 6; 107) that the tube, when the connecting part is connected as intended to the drive unit, in combination with the pump head, forms a peristaltic pump [Paragraph 0062] by way of which the fluid substance is conveyable through the tube into the human or animal body [Paragraph 0066], wherein the connecting part is an intermediate part (Fig. 2; 103) for arrangement between the drive unit and such a fluid-collecting container (Fig. 9a; 140).
	Regarding claim 17, Ross teaches the device according to claim 5. Examiner interprets “wherein the connecting part is produced substantially completely from injection moulded parts” to be product by process, and notes that the same end resultant structure is shown in the prior art of Ross.
Claim Rejections - 35 USC § 103
9)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11)	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Gocho (U.S. Patent No. 6280440), hereinafter Gocho.
	Regarding claim 4, Ross teaches the device according to Claim 1, wherein the drive unit comprises an identification unit (Fig. 1; 40) and wherein the drive unit is realized for the purpose of selecting one of several possible operating modes for driving the peristaltic pump [Paragraph 0056]. Ross fails to teach wherein the connecting part comprises an identification feature, and wherein the realization for the purpose of the selecting one of several possible operating modes for driving the peristaltic pump is in dependence on the identified type of connecting part.
	Gocho teaches a device for supplying a fluid substance [Col. 4, line 60 – Col. 5, line 12] to a human or animal body, said device comprising: a drive unit (Fig. 4A; 34) having a drive (Fig. 4A; 35, 36), a pump head (Fig. 8; 47) which is drivable by the drive 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connecting part of Ross to include an identification feature, and do have the drive unit be realized for the purposed of selecting one of several operating modes for the peristaltic pump in dependence on the identified type of connecting part, as taught by Gocho. Doing so would allow for 
12)	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Humayun et al. (U.S. PGPUB 20100174415), hereinafter Humayun.
	Regarding claim 10, Ross teaches the device according to claim 8. However, Ross is silent to wherein the drive which serves for driving the peristaltic pump also serves for driving the vacuum pump.
	Humayun teaches a device for suctioning bodily fluids and for supplying a fluid substance to a human or animal body (Fig. 2; 10), said device comprising a drive unit (Fig. 2; 52, 82, 90), a pump head (Fig. 2; 40, 42) which is drivable by the drive [Paragraphs 0071-0072] and a connecting part (Fig. 2; 46) and has a tube guide which is realized in such a manner for receiving a tube (Fig. 1; 32) that the tube, when the connecting part is connected as intended to the drive unit forms, in combination with the pump head, a peristaltic pump [Paragraph 0063] by way of which the fluid substance is conveyable through the tube to the human or animal body [0059], wherein the drive unit additionally comprises a vacuum pump (Fig. 2; 48, 50) [Paragraph 0063] which serves for suctioning the bodily fluids; wherein the drive which serves for driving the peristaltic pump also serves for driving the vacuum pump [Paragraphs 0071-0072].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ross such that the drive which serves for driving the peristaltic pump also serves for driving the vacuum pump, as taught by Humayun. Doing so would simplify the device by requiring less moving parts.

Humayun teaches a device for suctioning bodily fluids and for supplying a fluid substance to a human or animal body (Fig. 2; 10), said device comprising a drive unit (Fig. 2; 52, 82, 90), a pump head (Fig. 2; 40, 42) which is drivable by the drive [Paragraphs 0071-0072] and a connecting part (Fig. 2; 46) and has a tube guide which is realized in such a manner for receiving a tube (Fig. 1; 32) that the tube, when the connecting part is connected as intended to the drive unit forms, in combination with the pump head, a peristaltic pump [Paragraph 0063] by way of which the fluid substance is conveyable through the tube to the human or animal body [0059], wherein the drive unit additionally comprises a vacuum pump (Fig. 2; 48, 50) [Paragraph 0063] which serves for suctioning the bodily fluids, wherein the vacuum pump is a diaphragm pump [Paragraph 0063].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the vacuum pump of Ross a diaphragm pump, as taught by Humayun, as Ross teaches that the vacuum pump may be any kind of vacuum pump [Paragraph 0055].
Allowable Subject Matter
13)	Claims 6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
14)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783